UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Commission File Number 000-10822 Intelligent Communication Enterprise Corporation (Exact name of registrant as specified in its charter) Pennsylvania 25-1229323 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 13 Spottiswoode Park Road Singapore 088640 (Address of principal executive offices) (Zip Code) +65 6324 0225 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.0001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesxNo¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesxNo¨ State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2009, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the issuer was $370,317. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of April 9, 2010, registrant had 93,725,841 shares of issued and outstanding common stock, par value DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Item Description Page Special Note Regarding Forward-Looking Statements 1 Part I Item 1 Business 2 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 11 Item 4 Reserved 11 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Quantitative and Qualitative Disclosures about Market Risk 14 Item 8 Financial Statements and Supplementary Data 14 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A(T) Controls and Procedures 15 Item 9B Other Information 17 Part III Item 10 Directors, Executive Officers and Corporate Governance 17 Item 11 Executive Compensation 19 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 Part IV Item 15 Exhibits, Financial Statement Schedules 24 Signatures 28 i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements are typically identified by use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 1 PART I ITEM 1.BUSINESS Background Intelligent Communication Enterprise Corporation was incorporated in Pennsylvania in 1972 as Coratomic, Inc.In 2006, we merged with Mobiclear Ltd. and changed our name to Mobiclear Inc.On December 14, 2009, we changed our name to Intelligent Communication Enterprise Corporation. On November 7, 2007, MobiClear Inc. (MobiClear – Philippines) was incorporated in the Philippines.Initially we held a one-third equity interest and the remaining two-thirds equity interest was held by Bastion Payment Systems Corporation, an affiliate of ours.On September 18, 2008, we acquired the remaining two-thirds of Mobiclear – Philippines in exchange for 6,250 shares of our common stock in a transaction valued at $37,500.We presently develop and host our Personal Identity Verification, or PIV, products and solutions through MobiClear – Philippines. On July 24, 2008, we incorporated Mobiclear Inc. – British Virgin Islands as a wholly owned subsidiary through which we contract with our international suppliers and clients. On November 12, 2009, we acquired all of the issued and outstanding shares of Radius-ED Limited (“Radius”) in exchange for 54,255,318 shares of our common stock valued at $8,500,000 and a convertible promissory note for $1,500,000.We presently operate our proprietary messaging platforms and global infrastructure and provide messaging solutions and mobile-marketing programs through Radius. On January 20, 2010, we acquired all of the issued and outstanding shares of Solesys S.A. in exchange for 28,944,723 shares of our common stock valued at We effected a 1-for-250 share reverse stock split on July 21, 2008, and the outstanding shares were reduced to 6,757,803. We effected a 1-for-600 share reverse stock split on October 20, 2009, and the outstanding shares were reduced to 521,519. We effected a 3-for-1 share forward stock split on February 5, 2010, and the outstanding shares were increased to 92,375,841. References to “we” or “us” in this report include our subsidiaries. Nature of Business We operate as a global mobile-messaging company using proprietary platforms operated by Radius. We offer “targeted” mobile-messaging services – text and multimedia messages that provide our customers with the ability to make contact with a higher proportion of customers who are likely to respond to the received messages. 2 We will be providing our customers with the ability to conduct transactions with their customers, using our PIV platform to provide transactional security.We will also be providing location-based mobile communication services using the technology that is being tested by Solesys at the time of this report. Our Three Components Mobiclear Our Mobiclear division has developed electronic proprietary PIV solutions for use with credit/debit card and internet log-in transactions.Our multiple-gateway solution offers proactive security in all forms of electronic business environments, including Internet shopping, business-to-business procurement transactions, and retail shopping with credit/debit cards. We believe that our solutions represent a major inhibitor of electronic transaction fraud, specifically in the areas of: · credit card cloning; · credit card theft; · credit card not present (i.e., as in the case of e-shopping); and · identity theft. In addition, our identification service ensures safe and secure trade over the Internet, which in turn promotes both e-trade and invoice payment online. This past year we have integrated the PIV system onto a platform that allows us to operate the system using Voice over Internet Protocol (VoIP) - this permits our system to operate internationally using the lower cost Internet rather than traditional higher cost telephone circuitry. Radius Our Radius division provides mobile-marketing programs and solutions using our own proprietary messaging platforms with connectivity with global networks.Our operations are based in Kuala Lumpur, Malaysia, with a support group based in the Philippines. The
